Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-17-00660-CR

                                       IN RE Daniel LONGORIA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 1, 2017

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On October 11, 2017, Relator filed this petition for writ of mandamus and a motion for

emergency stay. On October 16, 2017, Relator filed a motion to dismiss this proceeding. On

October 20, 2017, Relator filed a certificate of conference stating the real party in interest is not

opposed to the motion to dismiss. Accordingly, this original mandamus proceeding is dismissed,

and Relator’s motion for emergency stay is denied as moot.

                                                        PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause No. 2017-CR-8870, styled The State of Texas v. Daniel Longoria, pending in
the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.